Myrick, J.
Foreclosure. The note and mortgage were dated May 4, 1870, payable in one year, to wit, May 4, 1871. The proceedings had after the transfer of the note and mortgage by plaintiff (Charles Brown) to Adolphus Brown, with the suit thereon, must be disregarded, because Charles Brown, being the administrator of the estate of Abel Mann, could not, under the name of Adolphus Brown, have an action for his own benefit against himself as administrator to foreclose the mortgage. He had ample means in other ways to obtain the benefit of his security. Not until he ceased to be administrator and was substituted as plaintiff, which was after May 4, 1875, had he, Charles Brown, the plaintiff herein, commenced any proper action to foreclose the mortgage. At that time more than four years had elapsed after the note came due, and the action was barred.
In this view the balance of the case, and the points and arguments presented on either side, are quite immaterial.
Judgment and order affirmed.
McKinstry, J., and Ross, J., concurred.
Hearing in Bank denied.